DETAILED ACTION
WITHDRAWN OBJECTIONS
Claim Objections
1. 	The objection to Claims 1 — 7, 14 and 20, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.`	Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Barrrier film C and Barrier film D, disclosed in the instant specification, have the claimed elongation at break and tear strength, but no method is disclosed for making the HDPE and LLDPE in Barrrier film C and Barrier film D, or other equivalent information such as the brand names of the HDPE and LLDPE.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 25 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘coextruded with’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean to the second laminate layer consists of a barrier layer, bonding layer and a layer identical to the substrate layer.

Claim Rejections – 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 8 — 9, 16 — 17 and 23 — 24 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Thies (EP 229715 A2).
With regard to Claims 8 and 16 — 17, Thies discloses packaging (page 2, lines 1 — 5)
comprising a film comprising a barrier layer and a core layer sandwiched between two
outer layers (page 3, lines 1 — 10) and layers of adhesive resin, therefore bonding layers,
between the core layer and outer layers (page 3, lines 46 — 47); the film is coextruded (page 4, line 30); the outer layers comprise HDPE (page 3, lines 31 — 41); one of the outer layers is
therefore a substrate layer comprising 100% HDPE by volume; the layer sequence disclosed is
therefore HDPE, bonding, core, barrier, second bonding, second HDPE; the film is therefore
structurally identical to a first coextruded laminate, comprising the HDPE, bonding, core and
barrier layers, bonded to a second laminate comprising the second bonding and second HDPE
layers; the thickness of the barrier layer is less than 20% of the total thickness, because a core
layer that is 80% of the total thickness is disclosed in an example (page 6, lines 25 — 35);
orientation is by methods well known in the art, and orientation by stretching in the machine and
transverse directions is preferred (page 4, lines 10 — 15). The  claimed aspect of being bonded ‘after the first laminate is stretched’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113. Stretching in the machine direction only is not explicitly disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for stretching in the machine direction only, as orientation by methods well known in the art is disclosed, and orientation by stretching in the machine and transverse directions is preferred and is therefore not required.
With regard to Claim 9, the barrier layer is therefore coated, with the second bonding
layer.
With regard to Claim 23, the second laminate would therefore comprise a multi — layer
laminate.
With regard to Claim 24, the second laminate would therefore be structurally identical to
a laminate comprising a single layer comprising multiple layers.

8. 	Claims 10 — 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thies
(EP 229715 A2).
Thies discloses packaging as discussed above. With regard to Claims 10 — 12, Thies
does not explicitly disclose a substrate layer bonded to a further laminate. However,
additional layers are disclosed (page 3, lines 1 — 10). It would have been obvious for one of
ordinary skill in the art to provide for a second packaging, having an identical layer sequence,
therefore a further laminate, bonded to the substrate layer, as additional layers are
disclosed.
With regard to Claim 13, Thies also does not explicitly disclose that the second laminate
has an HDPE layer and a barrier layer and a bonding layer and a sealing layer and that
the barrier layer of the second laminate is bonded to the barrier layer of the first laminate layer.
However, as stated above, additional layers are disclosed, and HDPE is also a sealing
layer, as stated on page 1, lines 20 — 22 of the instant specification. It would have been obvious
for one of ordinary skill in the art to provide for a second laminate having a layer sequence
that is identical to the first laminate layer and the second HDPE layer of the first laminate layer
sealed to the second HDPE layer of the second laminate layer, therefore the barrier layer of the
second laminate would be bonded to the barrier layer of the first laminate, as additional layers
are disclosed.

9. 	Claims 15, 18 — 19 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thies (EP 229715 A2) in view of Koe et al (JP 6 — 262737 A; English translation).
Thies discloses packaging as discussed above. With regard to Claims 15 and 18 — 19,
Thies fails to disclose a barrier layer that is polyamide.
Koe et al teach a barrier layer comprising polyamide (paragraph 0007) for the purpose of
obtaining a packaging that can be easily cut by hand (paragraph 0003).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
barrier layer that is polyamide in order to obtain packaging that can be easily cut by hand
as taught by Koe et al.
With regard to Claim 25, alternatively, an additional bonding layer is disclosed by Theis, because more than one layer that is a bonding layer is disclosed (page 3, lines 1 – 10). 

10. 	Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Thies
(EP 229715 A2) in view of Koe et al (JP 6 — 262737 A; English translation) and further in view of Indorama Eleme Petrochemicals Limited Technical Data Sheet as evidenced by Wochner (U.S. Patent Application Publication No. 2014/0151259 A1).
Thies discloses packaging comprising HDPE as discussed above. Theis fails to disclose the claimed elongation at break and tear strength. However, Indorama Eleme Petrochemicals Limited Technical Data Sheet teaches that an HDPE having an elongation at break of 800% and tear strength of 800 gf, therefore 7.84 N, was well known in the art for the making of films having high strength in December 2016, as it was commercially available. It therefore would have been obvious for one of ordinary skill in the art to provide for the claimed elongation at break and tear strength, as an HDPE having the claimed elongation at break and tear strength was well known  in the art. Wochner additionally discloses in paragraph 0064 that the tear strength obtained from ASTM D1922 and DIN EN ISO 6383 – 1 are the same.  

ANSWERS TO APPLICANT’S ARGUMENTS
11.	Applicant’s arguments regarding the objection of the previous Action have been considered and have been found to be persuasive. The objection is therefore withdrawn.
The rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated March 18, 2022, that the claimed invention provides improved tear strength because of stretching before lamination, as shown in paragraphs 0044 – 0047 of the instant specification.
However, the film of paragraphs 0044 – 0047 is not claimed, and the improved tear strength is not claimed. It is also not clear that there is specific data showing the improved tear strength, or description of the details of stretching.
Applicant also argues that a declaration has been submitted. 
However, the document, which is attached to the remarks, appears to be a declaration under Indian practice instead of U.S. practice. Additionally, it is argued in the declaration that the claimed invention provides improved tear strength because of stretching before lamination. However, the film of paragraphs 0044 – 0047 of the instant specification is not claimed, and the improved tear strength is not claimed. It is also not clear that there is specific data showing the improved tear strength, or description of the details of stretching.


12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782